                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                          CASE NO. CR15-0230-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    TERRANCE L. COSGROVE,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion for an extension of
18   time for Defendant to file a reply to the Government’s response to Defendant’s motion for
19   compassionate release (Dkt. No. 84). The Court, finding good cause, hereby GRANTS the
20   motion. Defendant shall file his reply to the Government’s response to Defendant’s motion for
21   compassionate release no later than February 18, 2020. The Clerk is DIRECTED to renote
22   Defendant’s pending motion for compassionate release (Dkt. No. 71) to February 18, 2020.
23          DATED this 14th day of February 2020.
24                                                        William M. McCool
                                                          Clerk of Court
25

26                                                        s/Tomas Hernandez
                                                          Deputy Clerk

     MINUTE ORDER
     CR15-0230-JCC
     PAGE - 1
